DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on March 22, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 2-21 are now renumbered as claims 1-20 are pending.
5.	The information disclosure statement filed 3/22/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 	

RESPONSE TO ARGUMENTS
6.	The electronic terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,476,847 and US patent # 10,320,843 has/have been reviewed and accepted. The terminal disclaimer has been recorded.
7.	Applicant’s claim amendment filed on 03/22/2021 with respect to 35 U.S.C. § 101 rejection of claims 19-21 have been fully considered and are persuasive. The Examiner hereby withdraws the 35 U.S.C § 101 rejection of claims 19-21. 


ALLOWABLE SUBJECT MATTER
	8.	Claims 2-21 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
9.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
10.	As to independent claim 2, the prior arts of record do not teach or render obvious the limitations recited in claim 1, when taken in the context of the claims as a whole, specific to
“receiving, by a first trustless decentralized networked node of a trustless decentralized networked system, a proposed corporate action from a first user, wherein the trustless decentralized networked system comprises: 
a plurality of trustless decentralized networked nodes including the first trustless decentralized networked node, wherein each of the plurality of trustless decentralized networked nodes comprises a local state database accessible to the respective trustless decentralized networked node; 

a distributed ledger for recording corporate actions, wherein the distributed ledger is accessible by each of the plurality of trustless decentralized networked nodes; and 
a smart contract accessible to each of the plurality of trustless decentralized networked nodes, wherein the smart contract comprises: 
one or more triggering events; and 
a plurality of predetermined electronic actions for generating a smart contract output when the one or more triggering events are met, 
wherein the first trustless decentralized networked node comprises a computer processor and an electronic storage medium; 
recording the proposed corporate action to the distributed ledger; 
determining, by the first trustless decentralized networked node, that the proposed corporate action meets the one or more triggering events in the smart contract; 
upon determining that the proposed corporate action meets the one or more triggering events: -2-Application No.: 16/597,244 Filing Date:October 9, 2019
generating, by the first trustless decentralized networked node, a first smart contract output by automatically executing the plurality of predetermined electronic actions in the smart contract based at least in part on the proposed corporate action; and 

Therefore, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	Independent claims 16 and 19 although different, further recite similar limitations to those found in claim 2. Therefore claims 16 and 19 are considered to be allowable for the same reasons discussed above.
Dependent claims 3-15, 17-18, and 20-21 are allowed due to their dependency on allowable independent claims 2, 16, and 19.
11.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 2, 16, and 19 with proper motivation before the effective filing date of the application.
12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
13.	Prior arts made of record, not relied upon:
US 2019/0013947 A1 (Mercuri et al.): [0007] The smart contract (e.g., a smart contract) may allow the administration and enforcement of some or all of the obligations and liabilities of 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Shawnchoy Rahman/Primary Examiner, Art Unit 2438